Citation Nr: 0214825	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  00-18 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain, based on an initial award.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from March 1990 to February 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which granted service connection for 
lumbosacral strain, assigning the disability a 10 percent 
rating, effective from the date of receipt of his claim for 
benefits, June 1996.  The veteran expressed his 
dissatisfaction with the 10 percent rating.  In an August 
2000 rating decision, the disability rating was increased to 
20 percent, effective from June 1996.  The veteran pursued 
his appeal.  Also, during the pendency of the appeal, the 
veteran moved into the jurisdiction of the RO in Baltimore, 
Maryland, from where this case has been certified.  

Inasmuch as the veteran has expressed his dissatisfaction 
with the initial rating assigned at the time of the grant of 
service-connection for lumbosacral strain, the Board has 
recharacterized the issue as involving the propriety of the 
assignment of the initial rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Where the question for consideration 
is the propriety of the initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. App. 
at 119.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Lumbosacral strain is manifested by subjective complaints 
of pain on motion; objective findings show limitation of 
motion on flexion and extension, with pain on motion, with no 
tenderness or muscle spasm, and x-rays of the lumbar spine 
reveal retrolisthesis and spina bifida occult, with no acute 
bony changes or fractures.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for lumbosacral strain, since the effective date of the grant 
of service connection, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.7, 4.10, 4.20, 4.27, 
4.40, 4.41, 4.45, 4.59, 4.71a Diagnostic Codes 5295-5292 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the November 1999 and August 2000 
correspondence sent to the veteran, describing what VA would 
do to assist the veteran, the evidence the veteran needed to 
provide, and the evidence the VA had, and an August 2000 
Statement of the Case, provided to both the veteran and his 
representative, provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
the benefit sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Cf. Quartuccio v. Principi, 16 
Fed App. 183 (2002).  No further assistance is necessary to 
comply with the requirements of this new legislation, or any 
other applicable rules or regulations regarding the 
development of the pending claim.  

Factual Background

The veteran's service medical records show that he was 
treated for low back pain, described as muscular in nature.  
X-rays revealed spinal bifida occulta at the S1 level.  
Otherwise, there was no evidence of fracture lines or other 
significant post-traumatic abnormalities identified.  

Post-service, the veteran underwent VA examination of his 
spine in August 1999, which revealed no tenderness to 
percussion or abnormality, and no muscle spasm.  Range of 
motion revealed flexion to 80 degrees; extension to 20 
degrees; lateral flexion to 20 degrees, bilaterally; and 
rotation to 50 degrees, all with no pain on motion.  The 
diagnoses included a history of persistent lower back pain 
and muscle spasm.  

The report of the veteran's September 1999 VA examination 
notes complaints of non-radiating low back pain, aggravated 
by bending and lifting.  On examination, gait was noted as 
normal; there was intact touch and pin sensation throughout; 
strength was 5/5 in all muscle groups, bilaterally; deep 
tendon reflexes were 2+ throughout; and no spinal percussion 
tenderness.  X-rays taken of the lumbosacral spine revealed 
no acute bony changes; a questionable grade retrolisthesis at 
L5-S1; and S1 spina bifida occulta.  

The veteran's VA examination report of July 2000 noted normal 
gait.  On examination of the lumbar spine, no weakness, 
fatigability, decreased endurance or incoordination was 
noted.  There was no tenderness to percussion; no postural 
abnormalities or fixed deformities; musculature was 
symmetrical; and no muscle spasm.  Range of motion revealed 
flexion to 50 degrees; extension to 50 degrees; lateral 
flexion to 20 degrees, bilaterally; and rotation to 40 
degrees, with subjective complaints of pain on forward 
flexion and backward extension.  No neurological defects were 
found.  

Increased Rating-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

At this point, the Board notes that the RO has effectively 
considered the appropriateness of its initial evaluation 
under the applicable rating criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Thus, a remand for this purpose is 
unnecessary.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

The veteran's service connected lumbosacral strain is rated 
under diseases of the musculoskeletal system in VA's Schedule 
for Rating Disabilities, specifically, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295-5292.  Diagnostic Code 5295 is 
cited to reflect that the veteran has lumbosacral strain, 
which provides a 10 percent rating for characteristic pain on 
motion.  A 20 percent rating is warranted if medical evidence 
reveals muscle spasm on extreme forward bending and loss of 
lateral spine motion.  A 40 percent rating is warranted for 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

In the veteran's case, the manifestations of his service-
connected lumbosacral strain meet, but do not exceed the 
criteria for a 10 percent rating under Diagnostic Code 5295.  
He has characteristic pain on motion of his lumbar spine.  
However, he does not have manifestations such as muscle spasm 
on extreme forward bending and loss of lateral spine motion, 
although there is a history given on examinations of muscle 
spasm.  Also, in the absence of even more severe 
manifestations, as noted in the above mentioned paragraph, 
the criteria for a 40 percent evaluation have not been met 
under Diagnostic Code 5295.  

On the other hand, as lumbosacral strain involves loss of 
range of motion of the lumbosacral spine, the veteran's 
disability may also be rated on the basis of limitation of 
motion.  Under Diagnostic Code 5292, slight limitation of 
motion of the lumbar spine warrants a 10 percent rating.  
Moderate limitation of the lumbar spine warrants a 20 percent 
rating and a 40 percent rating is warranted if there is 
severe limitation of motion of the spine.  See 38 C.F.R. 
§ 4.71a.  

On VA orthopedic examination of August 1999, the veteran 
evidenced moderate limitation of motion of the lumbar spine 
in flexion and extension, with no pain on motion.  On July 
2000 VA examination, he again exhibited moderate limitation 
of motion of the lumbar spine in flexion and extension, this 
time with subjective complaints of pain on motion.  However, 
there was no tenderness to percussion, no postural 
abnormalities or fixed deformity.  No neurological defects 
were found.  Under the circumstances, a 20 percent rating is 
appropriate for moderate limitation of motion, with pain, of 
the lumbosacral spine under Diagnostic Code 5292, in the 
absence of medical evidence showing severe limitation of 
motion of the spine.  

Under the circumstances, the Board concludes that the medical 
evidence meets the criteria for a 20 percent, and no higher, 
rating for lumbosacral strain, which fully comports with the 
applicable schedular criteria, effective from the time of the 
grant of service connection.  In reaching his decision, the 
Board has considered the appropriateness of the initial 
rating for lumbosacral strain in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  See Fenderson, 12 Vet. App. at 126.  

As noted earlier, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  
While the veteran subjectively complained of pain on moderate 
limitation of flexion and extension, the pathology and 
objective observations of the claimant's behavior do not 
satisfy the requirements for a higher evaluation.  A finding 
of functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  
While the veteran subjectively complained of discomfort in 
the extremes of movement, the pathology and objective 
observations of the claimant's behavior do not satisfy the 
requirements for a higher evaluation.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis 
for a higher rating. Further, on recent VA medical 
examination, the examining physician specifically noted that 
he had not found any weakness, fatigability, decreased 
endurance or incoordination pertaining to the veteran's 
lumbosacral spine.  Also, nowhere is there any indication 
that the veteran uses a cane or crutches; rather, he has 
consistently been described as having a normal gait.  Thus, 
the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's back disability, consideration of 
other diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  
However, even if such consideration were appropriate, in the 
absence of medical evidence of degenerative joint disease, 
fractured vertebra, ankylosis of the lumbar spine 
intervertebral disc syndrome, there is no basis for 
assignment of a higher evaluation under Diagnostic Codes 
5003, 5285, 5286, 5289, or 5293.  See 38 C.F.R. § 4.71a.  

Lastly, there is no showing that the veteran's lumbosacral 
strain presents so exceptional or so unusual a disability 
picture as to warrant the assignment of an evaluation higher 
than 20 percent on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321.  Specifically, the record is devoid of evidence 
showing that lumbosacral strain results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  It should be remembered that, 
generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.2.  In view of this, and 
the lack of evidence that lumbosacral strain has required 
frequent periods of hospitalization, or has otherwise 
rendered impractical the application of the regular schedular 
standards, the Board is not required to remand this claim to 
the RO for compliance with the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

As the assignment of a 20 percent rating for lumbosacral 
strain since the grant of service connection was proper, a 
higher evaluation is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

